Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 8, 9-11, 14-19, 21-23 rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (JP 2013083223 A) in view of Rosado (US 20160362179 A1) and further in view of Vetter (US 20160362179 A1).
	Regarding Claim 1, Inagaki discloses a marine propulsion system comprising: a first portion and a second portion of a set of movable foils, a movement mechanism coupled to  the first portion and the second portion of the set of movable foils and configured to simultaneously control a motion of the first portion and the second portion of the set of foils along a closed first trajectory comprising a first direction and a second direction which is different than the first direction (See Fig. 2.), and a pitch mechanism coupled to the first portion and the second portion of the set of movable foils and configured to control a pitch angle of the first portion and the second portion of the set of movable foils.  Inagaki also recognizes “kinetic characteristics” are result effective variable for “performance”. (paragraph 4).  Inagaki does not explicitly disclose wherein the system is configured to control the pitch angle of at least a part of the second portion of the set of foils is dependent on an incoming fluid flow, the motion of the second portion of the set of foils, and a flow induced by at least a part of the first 
	Rosado discloses wherein the angle of attack of a foil and the velocity of the flow relative to the foil is a result-effective variable for lift (or thrurst) over the foil.  (It’s an explanation of the basic physics throughout.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to configure the system of Ingaki to change pitch of the foil dependent on the incoming fluid flow and the motion of the second portion of the set of foils, and a flow induced by at least a part of the first portion of the set of foils.  The motivation to modify Inagaki is that these are components of the velocity of a flow relative to the foils which is recognized as significant by Rosado.
	Vetter discloses wherein the leading edge of each foil of the set of movable foils always faces upstream during the movement of the foil along the closed first trajectory (paragraph 2. “In one embodiment, the lower surfaces of the blade foils are maintained as the lower surfaces continuously and throughout the entire cycle around elongated loop path. Likewise, the top surfaces of the blade foils are maintained as the top surfaces (meaning the top surfaces face upwards) throughout their entire path around the elongated loop path. In this manner, all needed forces may be solely and completely provided simply by controlling power to the blade foils and the pitch angles of an individual blade foil or collective thereof blade foils as they are moved around the elongated loop path.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to configure the system of Ingaki wherein the leading edge of each foil of the set of movable foils always faces upstream during the movement of the foil along the closed first trajectory.  The motivation to modify Ingaki, as disclosed by Vetter is “In this manner, all needed forces may be solely and completely provided simply by controlling 

Regarding Claim 2, Inagaki in view of Rosado and further in view of Vetter discloses the marine propulsion system according to claim 1, wherein the pitch mechanism is configured to simultaneously or independently control the pitch angle of the first portion and the second portion of the set of movable foils. (Inagaki paragraph 8)

Regarding Claim 3, Inagaki in view of Rosado and further in view of Vetter discloses marine propulsion system according to claim 1, but does not explicitly disclose wherein the pitch mechanism is configured to independently control the pitch angle of each of the foils of the set of movable foils. (It might, but the poor quality of the machine translation is makes it too difficult to rely on for an inherent disclosure.)
	It would have been obvious at the time of filing for a person of ordinary skill in the marine art to configure the pitch mechanism angle of each of the foils of the set of movable foils.  The motivation to modify the pitch mechanism is to allow for individual optimization according to the flow according to the factors recognized by Rosada.

Regarding Claim 4, Inagaki in view of Rosado and further in view of Vetter discloses marine propulsion system according to claim 1, wherein the movement mechanism configured to control a velocity of the motion of the first portion and the second portion of the set of movable foils. (Examiner notes the configuration is appropriate for controlling the velocity.  See Inagaki paragraph 4.)

Regarding Claim 6, Inagaki in view of Rosado and further in view of Vetter discloses a marine propulsion system according to claim 1, wherein the first direction of the first portion of the set of foils is opposite to the second direction of the second portion of the set of foils.  (See Ingaki Fig. 2 )

Regarding Claim 8, Inagaki in view of Rosado and further in view of Vetter discloses a marine propulsion system according to claim 1, wherein the movement mechanism comprises a first conveyor capable of moving along the first trajectory. (See Ingaki Fig. 2 )

Regarding Claim 9, Inagaki in view of Rosado and further in view of Vetter discloses a marine propulsion system according to claim 8, wherein the first conveyor is coupled to the foils at a distance in the range between 0%-35% of the chord length of the respective foil from a leading edge of the foil. (See Inagki, paragraph 0014)

Regarding Claim 10, Inagaki in view of Rosado and further in view of Vetter discloses a marine propulsion system according to claim 1, wherein the pitch mechanism comprises a second conveyor capable of moving along a closed second trajectory. (See Inagki, Fig. 2.)

Regarding Claim 11, Inagaki in view of Rosado and further in view of Vetter discloses a marine propulsion system according to claim 1, wherein the system comprises a fore pitch control configured to adjust the pitch angle of the first portion of the set of foils and an aft pitch control configured to adjust the pitch angle of the second portion of the set of foils. (See Inagki, paragraph 13.)

Regarding Claim 14, Inagaki in view of Rosado and further in view of Vetter discloses a marine propulsion system according to claim 1, wherein the system is configured to steer a vessel. (Examiner 

Regarding Claim 15, Inagaki in view of Rosado and further in view of Vetter discloses the marine propulsion system according to claim 1, wherein at least one of the foils of the set of movable foils is at least partially flexible. (Examiner notes flexibility, the inverse of stiffness, is a physical property of the foils of Inagaki, as well as every other foil.)

Regarding Claim 16, Inagaki in view of Rosado and further in view of Vetter discloses the method of propelling a vessel, the method comprising: simultaneously guiding a first portion and a second portion of a set of movable foils along a closed first trajectory comprising a first direction and a second direction which is different than the first direction, adjusting a pitch angle of the first portion and the second portion of the set of movable foils by a pitch mechanism, and creating thrust by driving the foils the first trajectory utilizing a movement mechanism by guiding the foils along the first trajectory utilizing the movement mechanism, wherein the pitch angle of at least a part of the second portion of the set of foils is controlled dependent on the incoming fluid flow, the motion of the second portion of the set of foils, and a flow induced by at least a part of the first portion of the set of foils. (This method is suggested by the arrangement of Ingaki in view of Rosado discussed in the rejection of Claim 1.)

Regarding Claim 17, Inagaki in view of Rosado and further in view of Vetter discloses the method according to claim 16, wherein the pitch angle of the first portion and the second portion the set of movable foils is controlled simultaneously or independently. (See rejection of Claim 2 above.)

Regarding Claim 18, Inagaki in view of Rosado and further in view of Vetter discloses the method according to claim 16, wherein the pitch angle of each of the foils of the set of movable foils is controlled independently. (See rejection of Claim 3 above.)

Regarding Claim 19, Inagaki in view of Rosado and further in view of Vetter discloses the method according to claim 16, wherein a velocity of the motion of the first portion and the second portion of the set of movable foils is controlled. (Controlled by Inagaki transmission wheel 4.)

Regarding Claim 21, Inagaki in view of Rosado and further in view of Vetter discloses the method according to claim 16, wherein the first direction of the first portion of the set of foils is opposite to the second direction of the second portion of the set of foils.  (See Inagaki Fig. 2.)

17.	Regarding Claim 22, Inagaki in view of Rosado and further in view of Vetter discloses the method according to claim 16, wherein at least a part of the first portion and/or the second portion of the set of foils is moved along a straight line or along an elongated curve, wherein a length of a transverse part of the curve is less than 10 % of a length of a longitudinal part of the curve.  (See Fig. 2.  The transverse part is a point at a tangent.)

Claim 23, Inagaki in view of Rosado and further in view of Vetter discloses the method according to claim 16, wherein energy is transferred, but does not explicitly disclose wherein energy is transferred in order to steer a vessel.   It would have been obvious at the time of filing for a person of ordinary skill in the marine art to transfer energy in order to steer a vessel.  The motivation to transfer energy is that an object at rest will stay at rest, and an object in motion will stay in motion unless acted on by a net external force and that the rate of change of momentum of a body over time is directly proportional to 

Claim 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (JP 2013083223 A) in view of Rosado (US 20160362179 A1) and further in view of Vetter and further in view of Bradley US (20150321740 A1).
Regarding Claim 13, Inagaki in view of Rosado and further in view of Vetter discloses marine propulsion system according to claim 1, wherein local velocity over a foil is a result effective variable for causing lift (Rosado, also basic lift equation familiar to high school physics students) but does not explicitly disclose wherein the system includes at least one sensor for measuring at least one of a local fluid flow velocity and a local fluid flow direction.
	Bradley discloses wherein sensors can be used sensor for measuring at least one of a local fluid flow velocity and a local fluid flow direction. (paragraph 98)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add at least one sensor for measuring at least one of a local fluid flow velocity and a local fluid flow direction to the system of Inagaki in view of Rosado.  The motivation to modify Inagaki in view of Rosado is to facilitate control of the lift generated by the system.

Regarding Claim 24, Inagaki in view of Rosado and further in view of Vetter and further in view of Bradley discloses a movement mechanism coupled to the first portion and the second portion of the set of movable foils and configured to simultaneously control a motion of the first portion and the second portion of the set of foils along a closed first trajectory comprising a first direction and a second direction which is different than the first direction, a pitch mechanism coupled to the first portion and the second portion of the set of movable foils and configured to control a pitch motion of the first 
	Bradley discloses a non-transitory computer readable medium having stored thereon a set of computer implementable instructions capable of causing a computing device, in connection with a first portion and a second portion of a set of movable foils.  (paragraph 103)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a computer and provide instructions using a computer readable medium.  The motivation to modify Inagaki in view of Rosado and further in view of Bradley is that computers can automate the manual process of controlling the system.

Response to Arguments
Applicant's arguments filed 25 Nov 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of Inagaki fails to disclose the apparatus feature that describes the pitch mechanism as “wherein a leading edge of each foil of the set of movable foils always faces upstream during the movement of the foil along the closed first trajectory.”  Applicant neglected to offer any interpretation of the new claim limitation.  It appears to be supported by Applicant’s paragraph 83 “since the motion mechanism allows to have the leading edge always located towards the direction of the incoming flow.”  Examiner notes the permissive “allows to have” a method of operation 
Applicant argues the prior art of Inagaki lacks the feature of “the system is configured to control” based on three parameters.  Examiner’s 1998 Camry’s speed is configured to be controlled according to road conditions, weather conditions, and the song on the radio because the configuration can be manually controlled, and so the system is configured to control according to any parameters that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        26 Feb 2022